DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-7 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the method of producing a shaped object recited in amended claims 1-4, 6-7 and 17.  
Regarding independent claim 1, the closest prior art of record is Kimura, US 2018/0056693 and Toppan Printing Col. Ltd, JP-S56-5651B2.   
Kimura teaches a method of producing a shaped object  wherein a formation sheet includes a base and a thermally expansive layer that is laminated on a first main surface of the base, the thermally expansive layer containing a binder and a thermal expansion material.  A process of Kimura further includes laminating, onto a second main surface on a side opposite to the first main surface of the base, a thermal conversion layer in predetermined pattern, the thermal conversion layer converting first electromagnetic waves into heat.   Kimura teaches irradiating with two types of electromagnetic waves – infrared and visible, but is silent regarding whether the irradiation with one of the electromagnetic waves causes a binder to become cross-linked.  Toppan teaches a process of making a foam structure having an uneven surface wherein a resin layer having a foaming agent expands during heating.  Toppan teaches its foaming agent “may be any common layer that is formable by a foaming agent thereof during heating and of which melting point or viscosity during melting is increased by crosslinking of a reactive plasticizer.”  Ultraviolet radiation (i.e., second electromagnetic waves necessarily having a wavelength shorter than near infrared of Kimura is taught by Toppan as causing the crosslinking.  A printed PVC ink pattern provides a screening effect so that on non-printed portions, crosslinking is progressed the most, resulting in the most suppressed expansion of the foam during a subsequent heat foaming step.   
Neither Kimura nor Toppan teach or suggest a method of simultaneously irradiating a formation sheet with both first and second electromagnetic waves from a direction in which the thermal conversion layer is intervening between a source or sources of the first electromagnetic waves and the second electromagnetic waves and the formation sheet, as now recited in claim 1, so as to cause the thermal conversion layer to convert the first electromagnetic waves into the heat to expand a first portion of the thermal expansion material corresponding to the predetermined pattern and to cause the binder in the first portion of the thermal expansion material to experience less cross-linking than the binder in a second portion of the thermal expansion material not corresponding to the predetermined pattern.  The remaining art of record does not supply these deficiencies.  Absent further hints in the prior art, the claimed method would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746